MEMORANDUM***
In this consolidated appeal, we find no error in the grant by the district court of summary judgment in favor of the defendants, County of Solano, Donald R. Rowe, Skip Thomson, John Silva and Michael Johnson, and against the plaintiffs, Edith M. Parsons and Valerie Earley. The dis*468trict court correctly determined that adequate, unbiased administrative procedures were made available to and refused by the plaintiffs. See Correa v. Nampa School Dist. No. 131, 645 F.2d 814, 817 (9th Cir.1981).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.